DETAILED ACTION
The action is responsive to the amendment filed on 09/27/2021. Claims 1-20 are pending in the case. Claims 1, 11 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of U.S. Patent No. 10474321. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set the '321 patent only including differences in an accessing images from an image cache, determining search terms from the image, using the determined search terms to receive a network location and selection of a message icon to transmit a draft message and display it in a message thread, see chart below where bolded portions are similar. It would have been obvious to access images from an image cache so that the user’s saved images could be used with the finished product resulting in more utility for the user. It would have been obvious to determine and use text search terms from the image so that number of network locations discovered could be larger. It would have been obvious to allow selection of an icon to transmit draft messages and display them in a message thread so that the user could more easily share proposed draft messages.

Application No. 16/596469
US Patent No. 10474321
1. A computer implemented method, comprising:
receiving a network location for a network resource for an image; 
linking the network location to the image to generate a linked image, the generating of the linked image causing modification of image metadata to include a representation of the network location wherein the representation of the network location is visually presented within a graphical user interface; 
detecting a selection of the linked image; 
in response to the user input detecting the selection of the linked image, causing presentation of the linked image within message content of a draft message within the graphical user interface, the presentation of the draft message proximate to display of a message thread.

2. The method of claim 1, wherein the image is a screen capture of a further image presented within the graphical user interface of the client device and the network location is a network address for the network resource.

3. The method of claim 1, wherein the image is captured via an image device coupled to a client device.

4. The method of claim 1, wherein the image is presented as a set of user interface elements and further comprising: 
detecting a further selection, the further selection comprising selection of a user interface element of the set of user interface elements, the selected user interface element representing the image; and 
based on the selection of the user interface element, transmitting the image to an image identification system via a communication network.

5. The method of claim 1, wherein before receiving the network location for the network resource for the image, the method further comprises: 
accessing an image cache of a client device; 
causing presentation of the image of the image cache within the graphical user interface of a messaging application, the messaging application displaying the message thread on the client device; 
based on the presentation of the image of the image cache, transmitting the image to an image identification system via a communication network.

6. The method of claim 5, further comprising: 
based on presentation of the image of the image cache, causing presentation of a linking indicator.

7. The method of claim 1, wherein linking the network location to the image further comprises: 
generating an overlay element representing the network location, the overlay element comprising a selectable user interface element and an indication of the network location; and 
associating the overlay element with the image.

8. The method of claim 1, wherein linking the network location to the image to generate the linked image further comprises: 
storing the network location in metadata associated with the image.

9. The method of claim 1, further comprising: 
receiving a second network location for a network resource for a second image; 
detecting a failure to link the second network location to the second image based on a monitored condition; 
causing presentation of a failure notification, the failure notification indicating failure to link the second network location to the second image; 
based on presenting the failure notification, causing presentation of a link field; and 
receiving the second network location via the link field.

10. The method of claim 1, further comprising: 
receiving input via the graphical user interface, the input comprising an annotation to be added to the image; and 
modifying the image to include the annotation.

11. A system, comprising: 
a memory that stores instructions; and 
one or more processors configured by the instructions to perform operations comprising: 
receiving a network location for a network resource for an image; 
linking the network location to the image to generate a linked image, the generating of the linked image causing modification of the image to include a representation of the network location; 
detecting a selection of the linked image; 
in response to detecting the selection of the linked image, causing presentation of the linked image within message content of a draft message within the graphical user interface, the presentation of the draft message proximate to display of a message thread.

12. The system of claim 11, wherein the image is a screen capture of a further image presented within the graphical user interface of the client device and the network location is a network address for the network resource.

13. The system of claim 11, wherein the image is captured via an image device coupled to a client device.

14. The system of claim 11, wherein the one or more images are presented as a set of user interface elements, and the processor executable instructions cause the one or more processors to perform operations comprising: 
detecting a further user input, the further user input selecting a user interface element of the set of user interface elements, the selected user interface element representing the image; and 
based on the selection of the user interface element, transmitting the image to an image identification system via a communication network.

15. The system of claim 11, wherein before receiving the network location for the network resource for the image, system further configured to perform operations comprising: 
accessing an image cache of a client device; 
causing presentation of the image of the image cache within the graphical user interface of a messaging application, the messaging application displaying the message thread on the client device; 
based on the presentation of the image of the image cache, transmitting the image to an image identification system via a communication network.

16. The system of claim 15, further configured to perform operations comprising: 
based on presentation of the image of the image cache, causing presentation of a linking indicator.

17. The system of claim 15, wherein the processor executable instructions cause the one or more processors to perform operations comprising: 
generating an overlay element representing the network location, the overlay element comprising a selectable user interface element and an indication of the network location; and 
associating the overlay element with the image.

18. A non-transitory machine-readable storage medium comprising processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: 
receiving a network location for a network resource for an image; 
linking the network location to the image to generate a linked image, the generating of the linked image causing modification of the image to include a representation of the network location; 
detecting a selection of the linked image; 
in response to detecting the selection of the linked image, causing presentation of the linked image within message content of a draft message within the graphical user interface, the presentation of the draft message proximate to display of a message thread.

19. The machine-readable storage medium of claim 18, wherein the image is a screen capture of a further image presented within the graphical user interface of the client device and the network location is a network address for the network resource.

20. The machine-readable storage medium of claim 18, wherein the image is captured via an image device coupled to a client device.

accessing an image cache of a client device; 
causing presentation of an image of the image cache within a graphical user interface of a messaging application, the messaging application displaying a message thread on the client device; 

based on the set of search terms, receiving a network location for a network resource associated with the image; 
based on receiving the network location, linking the network location to the image to generate a linked image, the generating of the linked image causing modification of the image to include a representation of the network location;
detecting a user input, the user input triggering a selection mechanism within the graphical user interface of the messaging application to enable selection of the linked image; 
in response to the user input, causing presentation of the linked image within message content of a draft message within the graphical user interface, the presentation of the draft message proximate to display of the message thread; 
detecting selection of a message icon from the graphical user interface of the messaging application; and 
in response to selection of the message icon: 
displaying the message content within the message thread; and 


2. The method of claim 1, wherein the image is a screen capture of a further image presented within the graphical user interface of the client device and the network location is a network address for the network resource.

3. The method of claim 1, further comprising: capturing the image, via an image device coupled to the client device;
storing the image within the image cache of the client device; and 
automatically causing presentation of the image within the graphical user interface displaying the message thread.

4. The method of claim 1, wherein the image is presented as a set of user interface elements and accessing the image further comprises: 
detecting a further user input, the further user input selecting a user interface element of the set of user interface elements, the selected user interface element representing the image; and 
based on the selection of the user interface element, transmitting the image to an image identification system via a communication network.

5. The method of claim 1, further comprising: 
based on the presentation of the image of the image cache, transmitting the image to an image identification system via a communication network.

6. The method of claim 1, wherein linking the network location to the image to generate the linked image further comprises: 
storing the network location in metadata associated with the image.

7. The method of claim 1, wherein linking the network location to the image further comprises: 
generating an overlay element representing the network location, the overlay element comprising a selectable user interface element and an indication of the network location; and associating the overlay element with the image.

9. The method of claim 1, further comprising: based on presentation of the image of the image cache, causing presentation of a linking indicator.

10. The method of claim 1, further comprising: 
causing presentation of a failure notification, the failure notification indicating failure to link the network location to the image; 
based on presenting the failure notification, causing presentation of a link field; and 
receiving the network location via the link field.

11. The method of claim 1, further comprising: 
receiving user input on the graphical user interface, the user input comprising an annotation to be added to the image; and 
modifying the image to include the annotation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aguera y Arcas et al. (US 20110246502 A1, hereinafter Aguera y Arcas) in view of Skirpa et al. (US 20100115430 A1) in further view of Al-Asaaed et al. (US 20130093833 A1, hereinafter Al-Asaaed).

claim 1, Aguera y Arcas discloses a computer implemented method, comprising: 
receiving a network location for a network resource for an image ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Thus, reaction service returns annotations to that document. One annotation is the name 608 of the song. Another annotation is a link 610 to the song at an online music store, which may be used to purchase the song," Aguera y Arcas paragraph 0044); 
linking the network location to the image to generate a linked image, the generating of the linked image causing modification of image metadata of the image to include a representation of the network location (“At 314, the document may be combined with its annotation to produce an annotated document,” Aguera y Arcas paragraph 0033; "associating said annotations with said document as metadata," Aguera y Arcas claim 3; “For example, the user may decide to attach some of the annotations to the document as metadata,” Aguera y Arcas paragraph 0006); 
detecting selection of the linked image ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Moreover, the application may facilitate the process of propagating or communicating the document and its annotations. For example, the application could create drafts of social network posts or e-mails for the user's approval," Aguera y Arcas paragraph 0007); 
in response to detecting the selection of the linked image, causing presentation of the linked image within message content of a draft message within the graphical user interface ("Moreover, the application may facilitate the process of propagating or communicating the document and its annotations. For example, the application could create drafts of social network posts or e-mails for the user's approval," Aguera y Arcas paragraph 0007).
However Aguera y Arcas does not appear to explicitly disclose a limitation wherein the representation of the network location is not visually presented within a graphical user interface.
Skirpa teaches a limitation wherein the representation of the network location is not visually presented within a graphical user interface (“At one level, the attribute button may be used to cause the second portion of the displayed content of the web page to be displayed along with the already-displayed first portion. At another level, the attribute button may be used as an identifier of the content .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aguera y Arcas to not display a representation of a network location as taught by Skirpa. One would have been motivated to make such a combination so that image overlays are less cluttered.
However neither Aguera y Arcas nor Skirpa discloses a limitation wherein the presentation of the draft message is proximate to display of a message thread.
Al-Asaaed et al. discloses a limitation wherein the presentation of the draft message is proximate to display of a message thread (“in response to the actuation of the send/enter key 604 (block 414 of FIG. 4), the message which includes text 650 and photographic image 652 is sent via the wireless network to the selected message recipient address (block 420 of FIG. 4), Al-Asaaed paragraph 0069; Al-Asaaed Figure 8 650 draft message with photo has not been sent yet).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aguera y Arcas to display a message thread alongside the draft message as taught by Al-Asaaed. One would have been motivated to make such a combination so that the user could easily see the context of the conversation when composing a reply thus resulting in greater utility for the user.

As to claim 3, Aguera y Arcas as modified by Skirpa and Al-Asaaed further discloses the method of claim 1, wherein the image is captured via an image device coupled to a client device ("User 202 sees sculpture 502, and takes a photo of it," Aguera y Arcas paragraph 0040).

claim 4, Aguera y Arcas as modified by Skirpa and Al-Asaaed further discloses the method of claim 1, wherein the image is presented as a set of user interface elements and further comprising: 
detecting a further selection, the further selection comprising selection of a user interface element of the set of user interface elements, the selected user interface element representing the image ("a button may appear over the photo that invites user 202 to transmit the photo to reaction service 118," Aguera y Arcas paragraph 0040); and 
based on the selection of the user interface element, transmitting the image to an image identification system via a communication network ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Reaction service 118 reacts to the information it received by trying to identify the object in the photo. For example, reaction service 118 may have an indexed database of photos, and may attempt to compare what is shown in the photo with photos in its database," Aguera y Arcas paragraph 0041).

As to claim 5, Aguera y Arcas as modified by Skirpa and Al-Asaaed further discloses the method of claim 1, wherein before receiving the network location for the network resource for the image, the method further comprises: 
accessing an image cache of a client device ("For example, after the photo has been taken, the photo may appear on the screen of device 102, and a button may appear over the photo that invites user 202 to transmit the photo to reaction service 118," Aguera y Arcas paragraph 0040; " The client application may further facilitate the storage and/or communication of the original input," Aguera y Arcas paragraph 0019); 
causing presentation of the image of the image cache within the graphical user interface of a messaging application, the messaging application displaying the message thread on the client device ("a button may appear over the photo that invites user 202 to transmit the photo to reaction service 118. If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; Al-Asaaed Figure 8 650 draft message with photo); 
based on the presentation of the image of the image cache, transmitting the image to an image identification system via a communication network ("a button may appear over the photo that invites user 202 to transmit the photo to reaction service 118. If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Reaction service 118 reacts to the information it received by trying to identify the object in the photo. For example, reaction service 118 may have an indexed database of photos, and may attempt to compare what is shown in the photo with photos in its database," Aguera y Arcas paragraph 0041).

As to claim 6, Aguera y Arcas as modified by Skirpa and Al-Asaaed further discloses the method of claim 5, further comprising: 
based on presentation of the image of the image cache, causing presentation of a linking indicator (“At one level, the attribute button may be used to cause the second portion of the displayed content of the web page to be displayed along with the already-displayed first portion. At another level, the attribute button may be used as an identifier of the content that is being displayed. For example, the attribute button may display a logo associated with the webpage being displayed. If the webpage is that of a web published having a capital W as its logo, the attribute button may have a capitalized W displayed within it. Thus, a user could quickly recognize the source of the displayed content,” Skirpa paragraph 0103, logo overlay acts as a linking indicator)).

As to claim 8, Aguera y Arcas as modified by Skirpa and Al-Asaaed further discloses the method of claim 1, wherein linking the network location to the image to generate the linked image further comprises: 
storing the network location in metadata associated with the image ("associating said annotations with said document as metadata," Aguera y Arcas claim 3).

As to claim 11, Aguera y Arcas discloses a system, comprising: 
a memory that stores instructions (“Software may be stored in the data remembrance component(s) 704, and may execute on the one or more processor(s) 702,” Aguera y Arcas paragraph 0049); and 
one or more processors configured by the instructions to perform operations (“Computer 700 includes one or more processors 702,” Aguera y Arcas paragraph 0048) comprising:
receiving a network location for a network resource for an image ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Thus, reaction service returns annotations to that document. One annotation is the name 608 of the song. Another annotation is a link 610 to the song at an online music store, which may be used to purchase the song," Aguera y Arcas paragraph 0044); 
linking the network location to the image to generate a linked image, the generating of the linked image causing modification of image metadata of the image to include a representation of the network location (“At 314, the document may be combined with its annotation to produce an annotated document,” Aguera y Arcas paragraph 0033; "associating said annotations with said document as metadata," Aguera y Arcas claim 3; “For example, the user may decide to attach some of the annotations to the document as metadata,” Aguera y Arcas paragraph 0006); 
detecting selection of the linked image ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Moreover, the application may facilitate the process of propagating or communicating the document and its annotations. For example, the application could create drafts of social network posts or e-mails for the user's approval," Aguera y Arcas paragraph 0007); 
in response to detecting the selection of the linked image, causing presentation of the linked image within message content of a draft message within the graphical user interface, the presentation of the draft message proximate to display of a message thread ("Moreover, the application may facilitate the process of propagating or communicating the document and its annotations. For example, the application could create drafts of social network posts or e-mails for the user's approval," Aguera y Arcas paragraph 0007).

Skirpa teaches a limitation wherein the representation of the network location is not visually presented within a graphical user interface (“At one level, the attribute button may be used to cause the second portion of the displayed content of the web page to be displayed along with the already-displayed first portion. At another level, the attribute button may be used as an identifier of the content that is being displayed. For example, the attribute button may display a logo associated with the webpage being displayed. If the webpage is that of a web published having a capital W as its logo, the attribute button may have a capitalized W displayed within it. Thus, a user could quickly recognize the source of the displayed content,” Skirpa paragraph 0103; “FIG. 19 illustrates an embodiment of the invention in which the URL for the web page is displayed along with the logo of the web content publisher,” Skirpa paragraph 0104, one embodiment will show a logo associated with the image without showing the text URL (i.e., a representation of the network location)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aguera y Arcas to not display a representation of a network location as taught by Skirpa. One would have been motivated to make such a combination so that image overlays are less cluttered.
However neither Aguera y Arcas nor Skirpa discloses a limitation wherein the presentation of the draft message is proximate to display of a message thread.
Al-Asaaed et al. discloses a limitation wherein the presentation of the draft message is proximate to display of a message thread (“in response to the actuation of the send/enter key 604 (block 414 of FIG. 4), the message which includes text 650 and photographic image 652 is sent via the wireless network to the selected message recipient address (block 420 of FIG. 4), Al-Asaaed paragraph 0069; Al-Asaaed Figure 8 650 draft message with photo has not been sent yet).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aguera y Arcas to display a message thread alongside the draft message as taught by Al-Asaaed. One would have been motivated to make such a 

As to claim 13, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 18, Aguera y Arcas discloses a non-transitory machine-readable storage medium comprising processor executable instructions (“Software may be stored in the data remembrance component(s) 704, and may execute on the one or more processor(s) 702,” Aguera y Arcas paragraph 0049) that, when executed by a processor of a machine (“Computer 700 includes one or more processors 702,” Aguera y Arcas paragraph 0048), cause the machine to perform operations comprising: 
receiving a network location for a network resource for an image ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Thus, reaction service returns annotations to that document. One annotation is the name 608 of the song. Another annotation is a link 610 to the song at an online music store, which may be used to purchase the song," Aguera y Arcas paragraph 0044); 
linking the network location to the image to generate a linked image, the generating of the linked image causing modification of image metadata of the image to include a representation of the network location (“At 314, the document may be combined with its annotation to produce an annotated document,” Aguera y Arcas paragraph 0033; "associating said annotations with said document as metadata," Aguera y Arcas claim 3; “For example, the user may decide to attach some of the annotations to the document as metadata,” Aguera y Arcas paragraph 0006); 
detecting selection of the linked image ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Moreover, the application may facilitate the process of propagating or communicating the document and its annotations. For example, the application could create drafts of social network posts or e-mails for the user's approval," Aguera y Arcas paragraph 0007); 
in response to detecting the selection of the linked image, causing presentation of the linked image within message content of a draft message within the graphical user interface, the presentation of the draft message proximate to display of a message thread ("Moreover, the application may facilitate the process of propagating or communicating the document and its annotations. For example, the application could create drafts of social network posts or e-mails for the user's approval," Aguera y Arcas paragraph 0007).
However Aguera y Arcas does not appear to explicitly disclose a limitation wherein the representation of the network location is not visually presented within a graphical user interface.
Skirpa teaches a limitation wherein the representation of the network location is not visually presented within a graphical user interface (“At one level, the attribute button may be used to cause the second portion of the displayed content of the web page to be displayed along with the already-displayed first portion. At another level, the attribute button may be used as an identifier of the content that is being displayed. For example, the attribute button may display a logo associated with the webpage being displayed. If the webpage is that of a web published having a capital W as its logo, the attribute button may have a capitalized W displayed within it. Thus, a user could quickly recognize the source of the displayed content,” Skirpa paragraph 0103; “FIG. 19 illustrates an embodiment of the invention in which the URL for the web page is displayed along with the logo of the web content publisher,” Skirpa paragraph 0104, one embodiment will show a logo associated with the image without showing the text URL (i.e., a representation of the network location)).

However neither Aguera y Arcas nor Skirpa discloses a limitation wherein the presentation of the draft message is proximate to display of a message thread.
Al-Asaaed et al. discloses a limitation wherein the presentation of the draft message is proximate to display of a message thread (“in response to the actuation of the send/enter key 604 (block 414 of FIG. 4), the message which includes text 650 and photographic image 652 is sent via the wireless network to the selected message recipient address (block 420 of FIG. 4), Al-Asaaed paragraph 0069; Al-Asaaed Figure 8 650 draft message with photo has not been sent yet).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable storage medium of Aguera y Arcas to display a message thread alongside the draft message as taught by Al-Asaaed. One would have been motivated to make such a combination so that the user could easily see the context of the conversation when composing a reply thus resulting in greater utility for the user.

As to claim 19, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aguera y Arcas et al. (US 20110246502 A1, hereinafter Aguera y Arcas) in view of Skirpa et al. (US 20100115430 A1) in further view of Al-Asaaed et al. (US 20130093833 A1, hereinafter Al-Asaaed) in further view of Sharifi et al. (US 20170139879 A1, hereinafter Sharifi).

claim 2, Aguera y Arcas as modified by Skirpa and Al-Asaaed further discloses the method of claim 1, ("User 202 sees sculpture 502, and takes a photo of it," Aguera y Arcas paragraph 0040) the network location is a network address for the network resource ("Thus, reaction service returns annotations to that document. One annotation is the name 608 of the song. Another annotation is a link 610 to the song at an online music store, which may be used to purchase the song," Aguera y Arcas paragraph 0044).
However neither Aguera y Arcas nor Skirpa nor Al-Asaaed appear to explicitly disclose a limitation wherein the image is a screen capture of a further image presented within the graphical user interface of the client device.
Sharifi teaches a limitation wherein the image is a screen capture of a further image presented within the graphical user interface of the client device (“In some implementations, the screen capture application 160 may be configured to capture the current screen of the client device 150. The screen capture application 160 may capture the screen by copying or reading the contents of the device's frame buffer. The captured screen may, thus, be an image and is referred to as a captured image,” Sharifi paragraph 0035; “The screen capture application 160 may provide the captured screen images and metadata to a recognition engine, which may be on the client device 150 or a server, such as server 110,” Sharifi paragraph 0036).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aguera y Arcas to allow using screen captures in addition to user photos as taught by Aguera y Arcas. One would have been motivated to make such a combination so that that more kinds of image content could be used with the finished product thus resulting in greater utility for the user.

As to claim 12, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aguera y Arcas et al. (US 20110246502 A1, hereinafter Aguera y Arcas) in view of Skirpa et al. (US 20100115430 A1) in further view of Al-Asaaed et al. (US 20130093833 A1, hereinafter Al-Asaaed) in further view of Lee (US 9779065 B1).

As to claim 7, Aguera y Arcas as modified by Skirpa and Al-Asaaed discloses the method of claim 1, however neither Aguera y Arcas nor Skirpa nor Al-Asaaed appears to explicitly disclose a limitation wherein linking the network location to the image further comprises:
generating an overlay element representing the network location, the overlay element comprising a selectable user interface element and an indication of the network location; and
associating the overlay element with the image.
Lee teaches a limitation wherein linking the network location to the image further comprises:
generating an overlay element representing the network location, the overlay element comprising a selectable user interface element and an indication of the network location (“Additionally, CMS 106 overlays a first link 554, for example link 306 (FIG. 3) of textual content item 300 (FIG. 3), onto first image 550. In some implementations, CMS 106 includes a semi-transparent grey background 556 behind first link 554, thereby increasing readability of first link 554. In some implementations, first link 554 is a URL,” Lee column 13 lines 60-65; Lee Figure 5 554 link overlaid on image 550; “For example, if client computing device 108 detected a selection of first portion 532, for example by user 150 clicking or tapping on first image 550 or any other items of first graphical content item 504, then client computing device 108 would access landing page 400 (FIG. 4), which is linked to by link 306 (FIG. 3) of textual content item 300,” Lee column 13 lines 18-23); and 
associating the overlay element with the image (“Additionally, CMS 106 overlays a first link 554, for example link 306 (FIG. 3) of textual content item 300 (FIG. 3), onto first image 550. In some implementations, CMS 106 includes a semi-transparent grey background 556 behind first link 554, .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aguera y Arcas to overlay a link on a linked image as taught by Lee. One would have been motivated to make such a combination so that the user could easily discern what URL will be loaded when the user interacts with the image, resulting in greater ease of use for the user.

As to claim 17, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aguera y Arcas et al. (US 20110246502 A1, hereinafter Aguera y Arcas) in view of Skirpa et al. (US 20100115430 A1) in further view of Al-Asaaed et al. (US 20130093833 A1, hereinafter Al-Asaaed) in further view of Rakowski et al. (US 7984484 B1, hereinafter Rakowski).

As to claim 9, Aguera y Arcas as modified by Skirpa and Al-Asaaed further discloses the method of claim 1, further comprising: 
receiving a second network location for a network resource for a second image ("If the user clicks the button, then the photo 504 may be transmitted to reaction service 118," Aguera y Arcas paragraph 0040; "Thus, reaction service returns annotations to that document. One annotation is the name 608 of the song. Another annotation is a link 610 to the song at an online music store, which may be used to purchase the song," Aguera y Arcas paragraph 0044).
However neither Aguera y Arcas nor Skirpa nor Al-Asaaed appear to explicitly disclose:
detecting a failure to link the second network location to the second image based on a monitored condition; 
causing presentation of a failure notification, the failure notification indicating failure to link the second network location to the second image; 

receiving the second network location via the link field.
Rakowski teaches:
detecting a failure to suggest a URL based on a monitored condition ("For example, if no POP configuration information is associated with the identified domain name portion entered into text box 402, then no suggestion will be presented and the user may enter the name manually," Rakowski column 8 lines 44-47; "The user is... provided an "enter name" option 412 that allows the user to manually enter a POP Server," Ratkowski column 9 lines 1-3, enter name notification showing that no suggestions were found); 
causing presentation of a failure notification, the failure notification indicating failure to suggest the URL ("For example, if no POP configuration information is associated with the identified domain name portion entered into text box 402, then no suggestion will be presented and the user may enter the name manually," Rakowski column 8 lines 44-47; "The user is... provided an "enter name" option 412 that allows the user to manually enter a POP Server," Ratkowski column 9 lines 1-3, enter name notification showing that no suggestions were found); 
based on presenting the failure notification, causing presentation of a link field ("The user is... provided an "enter name" option 412 that allows the user to manually enter a POP Server," Ratkowski column 9 lines 1-3); and 
receiving the second network location via the link field ("The user is... provided an "enter name" option 412 that allows the user to manually enter a POP Server," Ratkowski column 9 lines 1-3).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aguera y Arcas to manually prompt a user to enter a URL upon a failure to automatically find a suggested URL for an image as taught by Ratkowski. One would have been motivated to make such a combination so that the user can still create linked documents when the system fails to auto find a related URL, thus resulting in less frustration for the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aguera y Arcas et al. (US 20110246502 A1, hereinafter Aguera y Arcas) in view of Skirpa et al. (US 20100115430 A1) in further .

As to claim 10, Aguera y Arcas as modified by Skirpa and Al-Asaaed discloses the method of claim 1, however neither Aguera y Arcas nor Skirpa nor Al-Asaaed appear to explicitly disclose a limitation further comprising: 
receiving input via the graphical user interface, the input comprising an annotation to be added to the image; and 
modifying the image to include the annotation.
Jones teaches a limitation further comprising: 
receiving input via the graphical user interface, the input comprising an annotation to be added to the image (“Users should be able to mark, annotate and otherwise manipulate a specific shared image,” Jones paragraph 0098); and 
modifying the image to include the annotation ("annotating said digital image with text and markings by said sender, and transmitting said annotated digital image during said session to said recipient," Jones claim 28).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aguera y Arcas to annotate images as taught by Jones. One would have been motivated to make such a combination so that the user could more easily convey his/her ideas about the linked image, resulting in less frustration and greater ease of use for the user when communicating.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
As to the arguments concerning modification of metadata, Aguera y Arcas does disclose this. In Aguera y Arcas images can be annotated with URLs and these annotations can be added to the image’  metadata (“At 314, the document may be combined with its annotation to produce an annotated document,” Aguera y Arcas paragraph 0033; "associating said annotations with said document as 
As to the arguments concerning representation of the network location not being visually presented, they have been considered but are moot because the arguments do not apply to the newly cited Skirpa reference being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20040104944 A1 to Koay et al. discloses an interface accelerator where linking indicators that are not representations of network locations are overlaid on an image;
US 20160334972 A1 to Cheng et al. discloses a content overlay for social network posts where links can be overlaid on top of network post images;
US 9417765 B1 to Lewis et al. discloses conditional display of hyperlinks in a video where icons are overlaid on a video and where the icons can be selected to open a specific webpage; and
US 20160350953 A1 to Mittelstaedt et al. discloses facilitating electronic communication with content enhancements where URLs can be added to a digital content item and the digital content item can be shared in a messaging UI with other users.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171